Citation Nr: 0533603	
Decision Date: 12/13/05    Archive Date: 12/30/05	

DOCKET NO.  04-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for granulomatous 
disease. 

4.  Entitlement to service connection for sinusitis. 

5.  Entitlement to service connection for allergic rhinitis. 

6.  Entitlement to service connection for exercise-induced 
asthma with urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 2002 to January 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and March 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The appeal with respect to the issues of service connection 
for left and right knee disabilities, allergic rhinitis, and 
exercise-induced asthma with urticaria is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part. 


FINDINGS OF FACT

1.  The veteran does not have granulomatous disease that is 
related to active service.  

2.  The veteran does not have sinusitis that is related to 
active service.




CONCLUSIONS OF LAW

1.  Granulomatous disease was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Granulomatous.

Service medical records do not reflect any complaint, 
finding, or treatment with respect to granulomatous disease.  
Post service competent medical evidence does not reflect any 
complaint, finding, or treatment with respect to 
granulomatous disease.  

In the absence of any competent medical evidence indicating 
that the veteran ever had granulomatous disease during his 
active service or that he currently has such disability, and 
all of the competent medical evidence not making any 
reference to the existence of this condition, a preponderance 
of the evidence is against the veteran's claim for service 
connection for granulomatous disease.  



Sinusitis.

A September 14, 2002, service medical record reflects that 
the veteran had acute sinusitis.  He was seen for followup on 
September 16, 2002.  The assessment at that time was 
sinusitis.  On September 18, 2002, he was seen for further 
followup.  The assessment was resolving sinusitis.  Remaining 
service medical records are silent for complaint, finding, or 
treatment with respect to sinusitis.  The report of a 
November 2002 service examination reflects no findings 
indicative of sinusitis.  

Post service medical evidence indicates no complaint, 
finding, or treatment with respect to sinusitis.  

There is no competent medical evidence indicating that the 
veteran had chronic sinusitis during his active service or 
that he currently has sinusitis.  There is competent medical 
evidence indicating that his sinusitis during active service 
was acute and resolved, and competent medical evidence 
indicating that he did not have sinusitis in November 2002.  
The reports of August 2003 VA pulmonary and skin examinations 
reflect diagnoses including asthma and allergic rhinitis, but 
do not indicate that the veteran currently has sinusitis.  

In the absence of any competent medical evidence indicating 
that the veteran currently has sinusitis, and competent 
medical evidence indicating that his acute sinusitis resolved 
during his active service and has not recurred, a 
preponderance of the evidence is against his claim for 
service connection for sinusitis because sinusitis is not 
currently shown to exist.  

The veteran has offered statements and testimony with respect 
to his belief that he has granulomatous disease and sinusitis 
that are related to active service.  However, as a layperson, 
he is not qualified to offer a medical diagnosis or medical 
etiology because he does not have sufficient medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board has accorded no probative 
weight to the veteran's statements and testimony to the 
extent they indicate his belief that he currently has 
granulomatous disease or sinusitis that are related to active 
service. 

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
the appellant has been provided VCAA content-complying notice 
and proper VA process.  The VCAA notice was provided to him 
via a February 2004 letter, with respect to the claims for 
service connection for granulomatous disease and sinusitis, 
prior to the March 2004 initial AOJ decision with respect to 
these two issues.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. 120-121.  

The February 2004 letter informed the appellant regarding the 
information and evidence he was expected to provide, as well 
as informing him of what information and evidence was not of 
record that was necessary to substantiate the claims and what 
information and evidence the VA would attempt to provide.  
The appellant was also advised that if there was any 
information or evidence that he believed would support his 
claim he should let VA know and that he should send the 
evidence that was needed as soon as possible.  The statement 
of the case, issued in April 2005, provided the veteran with 
VCAA-implementing regulations.  The Board concludes that the 
statement of the case, together with the February 2004 
letter, informed the veteran that he should provide any 
evidence in his possession that pertains to the claims.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  In this case each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  

With respect to the VA's duty to assist, as noted above, the 
RO has properly obtained or properly requested all treatment 
records that have been indicated to exist.  The veteran has 
been provided with pulmonary and skin examinations, but has 
not been provided with any examination specifically for the 
purpose of determining whether he currently has granulomatous 
disease or sinusitis.  However, the examinations afforded 
identified respiratory disabilities.  The record does not 
establish that the veteran has any current diagnosis of 
sinusitis or that he has a current diagnosis of granulomatous 
disease.  Neither does the record indicate that he had 
granulomatous disease during his active service.  Rather, the 
medical evidence establishes that he did not have 
granulomatous disease during his active service and that his 
sinusitis, during his active service, was acute and resolved.  
38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements and the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefits flowing to the veteran are 
to be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.    


ORDER

Service connection for granulomatous disease is denied. 

Service connection for sinusitis is denied. 


REMAND

A September 27, 2002, service medical record reflects the 
veteran's complaints of knee pain.  The assessment was 
bilateral patellofemoral syndrome.  A November 4, 2002, 
service medical record reflects the veteran's complaint of 
right knee pain since boot camp.  The assessment included 
patellofemoral syndrome and it was indicated that a meniscal 
tear could not be excluded. 

A September 2005 private medical record reflects that the 
veteran reported bilateral knee pain of a long duration.  
There was positive crepitus bilaterally and the veteran 
limped.  He was referred for orthopedic consultation.  The 
record does not indicate that the veteran has been afforded 
an examination to determine the etiology for any currently 
manifested bilateral knee disability.  A medical examination 
should be afforded unless "no reasonable possibility" 
existed that an examination would aid in substantiating the 
veteran's claim.  Duenas v. Principi, 18 Vet. App. 512 
(2004).

The report of the veteran's November 2001 service entrance 
examination reflects that his sinuses and lungs were normal.  
A March 2003 letter from a high school head track coach 
reflects that the veteran was a member of the high school 
track team during the 2002 season, from January through May, 
and competed in the 800 run and 3,200 relay in 11 track 
meets.  He did not exhibit any symptoms of asthma and never 
missed a practice or a meet because of any illness.  Although 
a track coach may not be competent to identify symptoms of 
asthma, the statement is competent to confirm participation 
in track meet events and that there were no absences due to 
illness.

Service medical records reflect that the veteran experienced 
a right pneumothorax in September 2002.  He was diagnosed 
with exercise-induced urticaria in September 2002.  December 
2002 records reflect diagnoses including allergic rhinitis 
and exercise-induced asthma, with one record indicating that 
the condition was not preexisting service and another record 
indicating that the condition existed prior to service.  

The reports of August 2003 VA examinations reflect diagnoses 
including bronchial asthma, predominantly exercise induced, 
with a note of preexisting prior to service, cholinergic 
urticaria and allergic rhinitis.  

A March 2004 addendum indicates that the bronchial asthma 
clearly existed prior to the veteran's service and was not 
significantly aggravated by his period of active service.  
The record indicates that the examiners who performed the 
August 2003 examinations and the March 2004 addendum had 
access to the veteran's service medical records, but they do 
not indicate that these examiners had access to the complete 
claims file, including the statement of the track coach. 

The veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  No defects 
were noted on service entrance examination with respect to 
any asthma or allergic rhinitis.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003);  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition. 38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits. However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
bilateral knee disability.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any currently manifested disability of 
the right or left knee is related to the 
veteran's active service.  If it cannot 
be determined whether any currently 
manifested disability of the right or 
left knee is related to the veteran's 
active service, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgment, based on 
mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.  

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently manifested allergic 
rhinitis and exercise-induced asthma with 
urticaria.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to the likelihood that the veteran 
currently has allergic rhinitis and 
exercise-induced asthma with urticaria 
that existed prior to the veteran's 
active service which began in July 2002.  
If the examiner believes that either 
allergic rhinitis or exercise-induced 
asthma with urticaria existed prior to 
the veteran's active service, the 
examiner should indicate if the 
likelihood of existence prior to service 
is such that the preexistence is clear 
and unmistakable and reasonable minds 
could not conclude otherwise.  If the 
examiner concludes that it is clear and 
unmistakable that allergic rhinitis 
and/or exercise-induced asthma with 
urticaria preexisted the veteran's active 
service, then the examiner is requested 
to offer an opinion as to whether the 
allergic rhinitis and/or exercise-induced 
asthma with urticaria underwent an 
increase in severity during the veteran's 
active service.  If the examiner 
concludes that an increase in severity of 
the allergic rhinitis and/or exercise-
induced asthma with urticaria did occur 
during the veteran's active service, then 
the examiner is requested to offer an 
opinion as to whether there is clear and 
unmistakable evidence, such that 
reasonable minds could not differ, that 
the increase in severity was due to the 
natural progress of the condition, and 
the increase in severity did not exceed 
the natural progress of the condition.  
If the examiner concludes that either 
disorder did not preexist service, then 
the examiner should identify the disorder 
and provide an opinion as to whether such 
disorder is causally related to service.  
A complete rationale for all opinions 
offered should be provided.  

3.  Then, the issues remaining on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


